         Case 1:19-cv-03377-LAP Document 177 Filed 09/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                                19 Civ. 3377 (LAP)
-against-
                                                        ORDER
ALAN DERSHOWITZ,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant Alan Dershowitz’s letter

dated September 23, 2020, requesting that the Court hold a pre-

motion conference at which Mr. Dershowitz will seek leave to file

a motion to disqualify counsel for Plaintiff Virginia Giuffre,

Cooper & Kirk.      (See dkt. no. 176.)      Ms. Giuffre shall respond by

letter to Mr. Dershowitz’s request no later than September 30,

2020.     Mr. Dershowitz may reply no later than October 5, 2020.

SO ORDERED.

Dated:       New York, New York
             September 23, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
